Case 2:19-cv-01935-JDW Document 47-13 Filed 07/02/20 Page 1 of 4




            EXHIBIT 9
               Case 2:19-cv-01935-JDW Document 47-13 Filed 07/02/20 Page 2 of 4



                                                    S
                                               TURNING POINT
                                                   breakfast, brunch & lunch


                                 Daily Shift Requirements-starts Day 1 FOH
   •   Must wear Khaki pants neatly pressed (if a short or skirt it must be no shorter than 1 inch above the knee)
   •   Must be in full uniform on every shift (not being in full uniform may result in a loss of that shift)
   •   Must park in designated employee parking area
   •   Wear non slip shoes (available at Payless, Walmart, Shoes for Crews online)
   •   Bring a staff bank of 5’s and 1’s totaling $25-$50 so that you can make change for your guests
   •   Hair must be neatly pulled back or neatly styled, conservative hair colors & styles
   •   Neatly groomed facial hair


                                 Daily Shift Requirements-starts Day 1 BOH
   •   Must wear jeans, chef’s pants
   •   Must be in full uniform on every shift (not being in full uniform may result in a loss of that shift)
   •   Must park in designated employee parking area
   •   Wear non slip shoes (available at Payless, Walmart, Shoes for Crews online)
   •   Hair must be pulled back and under Turning Point hat.
   •   Neatly groomed facial hair




                             Brief Overview of Primary Turning Point Policies
Non-Disclosure/Confidentiality
Employees who improperly use or disclose trade secrets or confidential business information will be subject to
disciplinary action, up to and including termination of employment, even if they do not actually benefit from
the disclosed information.

Turning Point Guest Service Policy
We will make any accommodation for our guests within our abilities and will go out of our way to satisfy any
request they have, in the goal to give all guests an exceptional experience.

Smoking
Smoke breaks are limited to once per shift only at the end of the shift when there are no more guests. If you
smoke before the start of your shift it may not be done directly in front of the building or in visible uniform. If
employee cannot work the full shift without a smoke break the employee is allowed to wear a nicotine patch (FOH or
BOH) or chew nicotine gum (only BOH employees) to help get them through till allowed to smoke at the end of the shift
according to the policy. Employees MAY NOT SMOKE VAPOR CIGARETTES inside the facility.

Cell Phone Usage
All employees are prohibited from using their cellphones while clocked in and performing work duties.


                                                                                                 TP_DEF000093
                Case 2:19-cv-01935-JDW Document 47-13 Filed 07/02/20 Page 3 of 4



Vacation Benefits
Vacation time off with pay is available to eligible employees. Please speak with your manager.

Back of House Employees
Full time BOH employees are eligible to 5 paid vacation days per year for the first 3 years. 8 vacation days per
year after 3 years and 10 vacation days per year after 5 years.

Server & Barista Employees working an average of 30 hours per week are eligible to 50% of an average weeks’ pay after
1 year, 75% of an average weeks’ pay after 2 years & 100% of an average weeks’ pay after 3 years

Holidays
The Turning Point are closed on Thanksgiving and Christmas Day

FOH Meal Benefits-
All FOH Employees (bussers, hosts, servers & baristas) may only eat at the end of the shift while clocked in, as long as
your tables are all vacant of guests with a 40% discount applied. A 20% discount is available for any meals purchased
when not clocked in.

BOH Employee Deduction and Benefits
BOH employees have a $3 daily deduction per shift worked to cover one meal per day. Additional food may be purchased
with a 20% discount.

Paydays
All employees are paid biweekly on Fridays & may only be picked up after 3:00 pm on any day

Employment Termination
Since employment with The Turning Point is based on mutual consent, both the employee and The Turning Point
have the right to terminate employment at will, with or without cause, at any time.

Meal Periods
All employees are provided with one meal period at the end of each workday. Any employee interested in eating before
their shift starts must arrive early enough to order, eat and complete the meal before their scheduled shift. Employees
are allowed bread, chips and salsa, drink urn coffee and fountain drinks at no charge when time permits.

Use of Equipment
The improper, careless, negligent, destructive, or unsafe use or operation of equipment can result in disciplinary
action, up to and including termination of employment


Use of Telephones
Personal use of telephones for outgoing calls, including local calls, is not permitted. The proper greeting to be
used when answering the phones are: “Good Morning/Good Afternoon, Turning Point of _______, this is ______
speaking, how may I help you?”.


Theft
Suspicion of theft will be reported to the authorities and be subject to prosecution of the law. Included are cash handling

                                                                                               TP_DEF000094
                Case 2:19-cv-01935-JDW Document 47-13 Filed 07/02/20 Page 4 of 4


shortages, walk outs, misuse of comps/voids/discounts, property/product, all food and beverage, deposit discrepancies.

Emergency Closings
When operations are officially closed the time off from scheduled work will be unpaid.

Visitors in the Workplace
All visitors should enter The Turning Point at the main entrance and do not have access to enter unauthorized
areas of the restaurant, such as the Back of house, office, etc.

Computer, Internet and Email Usage
Abuse of the Internet access provided by The Turning Point in violation of law or The Turning Point policies will
result in disciplinary action, up to and including termination of employment.

Workplace Violence Prevention
Conduct that threatens, intimidates, or coerces another employee, a customer, or a member of the public at
any time, including off-duty periods, will not be tolerated.

Employee Conduct and Work Rules
Behavior that is considered unacceptable in the workplace will result in disciplinary action, up to and including
termination of employment.

Drug and Alcohol Use
No employee may use, possess, distribute, sell, or be under the influence of alcohol or illegal drugs. Violations
of this policy will lead to disciplinary action, up to and including immediate termination of employment.

Sexual and Other Unlawful Harassment
Actions, words, jokes, or comments based on an individual's sex, race, color, national origin, age, religion,
disability, sexual orientation, or any other legally protected characteristic will not be tolerated.

Attendance and Punctuality
Poor attendance and excessive tardiness may lead to disciplinary action, up to and including termination of
employment.

Personal Appearance
Turning Point employees must dress and groom themselves according to the requirements of their position and
acceptable Turning Point standards.

Return of Property
All Turning Point property must be returned by employees on or before their last day of work.

Guests with Allergies
Employees that have been notified by a guest regarding any food allergy must immediately bring this to the
managers’ attention.

VIP Loyalty Card Holders
When presented with a VIP card you must immediately bring it to the managers’ attention. It is imperative that
the investor receive preferred seating which will shorten their wait time.


                                                                                           TP_DEF000095
